Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction
Applicant's election with traverse of the restriction in the reply filed on 09/13/2022 is acknowledged.  The traversal is on the ground(s) that the groups outlined are sufficiently related to each other.  This is found persuasive. Upon further reconsideration the restriction requirement is withdrawn and vacated.
Species Election
Applicant's election with traverse of the species election in the reply filed on 09/13/2022 is acknowledged.  The traversal is on the ground(s) that the species recite similar limitations and are sufficiently related to each other.  Upon further reconsideration of the applicant’s traversal of the species election, the species restriction is withdrawn and vacated
.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910933465.5, filed on 09/29/2019, though no certified translation of the foreign priority application is present.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/21 was filed after the mailing date of the application on 07/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The Drawings were received with the application on 07/28/2020. The Drawings are accepted.
Specification
	The Specification was received with the application on 07/28/2020. The Specification is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Imada (US 2017/0329221 A1 published 11/16/2017) and Inomata (US 6007961, published 12/28/1999).
Regarding Claim 1 and Claim 10, Imada teaches a photosensitive resin composition containing a novolac phenolic resin synthesized from a set of phenolic trinuclear compounds and an aldehyde (see Abstract, [0008]-[0010], [0078]-[0084]), a solvent (See [0085]), a photoacid generator (See [0086]-[0095]), and a photosensitizer such as a quinonediazide-bearing compound. Additionally, the composition may contain additives such as surfactants and curing agents ([0123]). Examples of surfactants are listed in [0120] and curing agents are listed in  [0101-[0113]. Of the former, fluorosurfactants and silicone surfactants are listed as preferred embodiments that may be used singly or in combination. Of the latter, melamines, ureas, glycourils, and guanamine resins are listed as preferred. In [0085] it is explicitly stated that the photosensitive composition contains a solvent so as to dissolve the resin and in [0124], the composition is prepared using a mixer.
Specific examples of quinonediazide-bearing compounds include complete esters, partial esters, amides, and partial amides of aromatic (poly)hydroxy compounds with quinonediazide-bearing sulfonic acids, such as naphthoquinone-1,2-diazide-5-sulfonic acid, naphthoquinone-1,2-diazide-4-sulfonic acid, and ortho-anthraquinonediazide sulfonic acid, as disclosed in [0114]. Further embodiments of aromatic (poly)hydroxy compounds that can be used are given in [0115]-[0118]. Of these particular species – 2,3,4,4’-tetrahydroxybenzophenone (See [0116]) and bis(5-cyclohexyl-4-hydroxy-2-methylphenyl)-3  hydroxyphenylmethane (See [0118]) read most strongly on Structures 1 and 2 as claimed, A single sensitizer may be used, or a combination of two or more sensitizers may be used. 
Imada teaches preferred embodiments in Table 1 (see Page 17) wherein the composition comprises 10 parts by mass or 16.5% phenolic resin, 0.5 parts or 0.8% curing agent, and 50 parts by mass or 82.6% solvent (PGMEA is the solvent of choice). It should be noted, however, that preferred embodiments are not the sole teaching of a reference. Regarding the photosensitizer, in [0119] it is taught that it should be present in an amount between 5-50 parts relative to 100 parts of novolac resin present in the final composition. Inserting a photosensitizer as described into the composition ratios described by Table 1 yields a mass% of photosensitizer relative to the total composition of 0.82% to 8.2% (to arrive at this range, 10 parts of resin are used in Table 1 – thus between 0.5 and 5 parts by weight are used and are added to the total weight of the composition to give 61 parts. Divide 0.5 and 5 by 61). Imada teaches that surfactants, when present, comprise 0.001 to 2 parts per 100 parts solid resin, and that curing agents comprise 0.1 to 50 parts by mass per 100 parts by mass of the solid novolac resin. In Table 1, the curing agent is present at 0.8% of the total resin, but given the taught ranges from the specification the curing agent may be present from 0.016% and 7.6% of the total composition (see mathematical method described above). The surfactant, likewise added to the taught formulations from Table 1, would comprise to 0.001% to 0.03% of the composition. The addition of those two additives together would comprise roughly 0.02% to 8% of the composition.
Inomata teaches a photosensitive composition including an alkali soluble resin and a quinonediazide of the general formula I disclosed in column 1 line 40 to Column 2 line 30. The alkali soluble resin may be a phenol resin or derivative thereof, among others as disclosed in Column 2, lines 42-51. Phenolic resins are a preferred material. The phenolic resin has a molecular weight range of 300 to 20,000, and in the case of phenolic resins, preferably from 5,000 to 14,000 and more preferably 8,000 to 12,000. The wt% of the composition composed of phenolic resin is not explicitly disclosed in the specification, but in Table 1 and 2 the phenolic resin comprises between 15-17% of the disclosed exemplary formulations. In the section “Examples 1-8 and Comparative Examples 1-3”, each example features the creation of the composition by mixing  solvent, quinonediazide, dissolution accelerator, and resin together to form a uniform solution, followed by filtration through a membrane filter.
 In the case of specific quinonediazide compounds, formulas 5-1 to 5-8 are identified as precursors (Columns 5-8) and other compounds recognized to have use as quinonediazide sulfonate compounds are identified in the section “Other Quinonediazide Compounds” (Columns 9-11) – wherein the quinone diazide compounds in question are the quinonediazide sulfonic acids or esters of the phenolic compounds disclosed, such as the ones shown below, wherein moieties Xn on sp2-carbons may be hydroxyl groups (to be reacted to form the quinonediazide sulfonate) and moieties Yn are aliphatic groups numbering from 1-4 carbons:

    PNG
    media_image1.png
    150
    543
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    213
    314
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    141
    347
    media_image3.png
    Greyscale


Inomata also discloses the method of synthesizing the precursor materials for making the quinonediazides in Column 7  Line 44 to Column 9 Line 21.
Inomata discloses the quinonediazide compound may be used singly or in combination with other quinonediazides. The total weight of the quinone diazide contained in the solid portion of the composition is preferably between 5% and 50% (Column 11, Lines 23-29). Regarding specific embodiments of the diazide – the first quinonediazide is disclosed as being present in 5 to 5-50 parts by weight per 100 parts by weight of the resin (Column 7, Lines 37-43), and each subsequent quinonediazide is present in less than 50 parts by weight of the phenolic resin (Colum 11, Lines 18-20). That is to say, the total photosensitizer component may vary from 5% to 50% of the resin weight, which as mentioned above is taught by example to be between 15-17% by weight of the total photosensitive composition. Thus, the total wt% of the photosensitizer lies between 0.75 wt% and 8.5% by weight of the composition by taught examples. 
It would have been obvious before the effective filing date for a person having ordinary skill in the art to arrive at the claimed invention by combining the teachings of Imada and Inomata. Inomata and Imada both explicitly state the quinonediazides taught in their phenolic-resin-containing compositions may be used in combination with each other. Both Inomata and Imada teach composition formed by dissolving their constituent components into a solvent with a mixer – and forming a composition by dissolving it into a solvent is a fundamental step of formulation. Inomata describes in embodiments in Table 1 systems where the diazides present in the composition range in wt% of 16% to 66% (see in particular Table 1, systems 6 and 8) relative to each other. A person of ordinary skill would be able to pick and choose photosensitizers from the teachings of Inomata and Imada and combine them to arrive at a photosensitizer composition, and to expand the range of . From there, the formulation of a blend of the three components would be a matter of routine experimentation to optimize a result effective variable – the determination of optimal wt%s of sensitizer species to add in order to optimize the resolution of the final resist product and its response to light. An optimized photosensitizer composition conferring the benefits of a high-resolution final product after exposure, development, and etching confers a notable advantage over an unoptimized composition – there is high motivation to combine the teachings of Imada and Inomata and perform experimental optimization of the photosensitizers taught therein. Likewise, the composition of additives taught by Imada may be selected and optimized in a formulation to affect the viscosity and coatability of the photosensitive composition to enhance the developability – such optimization would also constitute experimentation to optimize a result affective variable.  As such, claim 1 and claim 10 are held obvious.

Regarding Claim 2 and Claim 11,  Imada is silent on the particular composition of the photosensitizer species present. This claim limitation is met by Inomata who discloses the range of wt%s for photosensitizers in the working examples discussed above. 
As discussed above, it would have been obvious for a person having ordinary skill in the art to arrive at the claimed invention with the teachings of Imada and Inomata. Inomata describes in embodiments in Table 1 systems where the diazides present in the composition range in wt% of 16% to 66% (see in particular Table 1, systems 6 and 8) relative to each other. Extending this range further is a matter of optimization – determining which wt%s of each sensitizer work best in tandem with each other to arrive at an optimized sensitizing composition to be used in the final photosensitive composition with improved developability, resolution, and coatability. As such, there is an advantage to optimize in light of the combination of Inomata and Imada’s teachings, which would enable one of ordinary skill in the art to arrive at the claimed invention. As such, claim 2 and claim 11 are held obvious.


Regarding Claim 3 and Claim 12, Imada is silent on the photosensitive compound (3) as claimed. This limitation is met by Inomata, who claims the precursor compounds discussed above and shown above. Additionally, Inomata describes a method of synthesizing the precursor compounds using resorcinol and a dihydroxy compound 7 or 8 as shown in Column 8. Specifically, Inomata teaches compounds wherein the number of repeat units is 5 or less.
A person of ordinary skill would be able to take the synthetic method taught by Inomata and apply it to compounds that are similar to resorcinol – such as pyrogallol (1,2,3-trihydroxybenzene) to arrive at species where the number of repeat units is greater than 5, and using the disclosure from Inomata would have been further able to synthesize quinonediazide sulfonates from the precursor created. Doing so would constitute taking a known process as taught by Inomata to create a product that is structurally similar (a longer-chain polymer) – and a person having skill in the art would find it feasible for such experimentation (producing a longer-chain polyphenol precursor) to succeed. As such, claim 3 and claim 12 are held obvious.

Regarding Claim 4 and Claim 13, Imada is silent on the particular composition of the photosensitizer species present. This claim limitation is met by Inomata who discloses the range of wt%s for photosensitizers in the working examples discussed above. 
It would have been obvious for a person of ordinary skill to arrive at the claimed invention before the effective filing date using the teachings of Imada and Inomata. An optimized photosensitizer composition conferring the benefits of a high-resolution final product after exposure, development, and etching confers a notable advantage over an unoptimized composition – there is high motivation to combine the teachings of Imada and Inomata and perform experimental optimization of the photosensitizers taught therein. The mass ratios inherently affect the wt%s of the photosensitizers 1 and 2 in the claimed composition and as such a person having ordinary skill would consider the optimization of said mass ratios to be a part of their routine experimentation to optimize the composition. As such claim 4 and claim 13 are held obvious.

Regarding Claim 5 and Claim 14, Imada is silent on the particular composition of the photosensitizer species present. This claim limitation is met by Inomata who discloses the range of wt%s for photosensitizers in the working examples discussed above. 
It would have been obvious for a person of ordinary skill to arrive at the claimed invention before the effective filing date using the teachings of Imada and Inomata. An optimized photosensitizer composition conferring the benefits of a high-resolution final product after exposure, development, and etching confers a notable advantage over an unoptimized composition – there is high motivation to combine the teachings of Imada and Inomata and perform experimental optimization of the photosensitizers taught therein. The mass ratios inherently affect the wt%s of the photosensitizers 2 and 3 in the claimed composition and as such a person having ordinary skill would consider the optimization of said mass ratios to be a part of their routine experimentation to optimize the composition. As such claim 5 and claim 14 are held obvious.

Regarding Claim 9 and Claim 18, Imada teaches a phenolic resin having a molecular weight between 1000 and 100,000 , but most preferably 1,000-35,000. Inomata teaches a phenolic resin having a molecular weight range of 300 to 20,000, and in the case of phenolic resins, preferably from 5,000 to 14,000 and more preferably 8,000 to 12,000.
It would have been obvious for a person of ordinary skill in the art to arrive at the claimed invention with the teachings of the aforementioned references. The molecular weight of a resin used in composition directly affects the properties of the composition – namely the viscosity. The viscosity in turn affects the coatability and the susceptibility of the composition to degradation. A person of ordinary skill in the art, selecting a phenolic resin as taught by one of the aforementioned references (a known product in the art), would recognize the result-affective nature the viscosity, and thus the molecular weight, has on the final product. As such, there would be motivation to experiment with molecular weights of resins to be used in the composition, guided by the teachings of the aforementioned references. Claims 9 and 18 are held obvious.

Claim(s) 6-8, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Imada (US 2017/0329221 A1, published 11/16/2017) and Inomata (US 6007961, published 12/28/1999). as applied to claims1-5, 9,10-14, and 18 above, and further in view of Park et al (US 2009/0042127, published 02/12/2009).
Regarding Claim 6 and Claim 15, the photoresist taught by Imada contains a surfactant as taught in [0120] and a curing agent as discussed above with regards to Claim 1. Regarding the curing agents of Imada, Imada does teach curing agents that are melamines and ureas, among others (see discussion with regards to claim 1). Melamine resins may be used as both crosslinkers and as adhesive agents – a person of ordinary skill in the art, having the ability to recognize melamines as crosslinkers for their chemistry would be able to recognize that the substrate upon which that chemistry is taking place may also become involved. As such, Imada teaches an adhesion promoter. Inomata teaches a “surface active agent” (a surfactant), as taught in Column 13 and is silent on adhesion promoters.
Park teaches an adhesion promoter in [0047], wherein the adhesion promoter may be a silane coupling agent containing a reactive group.
It would have been obvious for a person having ordinary skill in the art to combine the teachings of Park, Inomata, and Imada to arrive at the claimed invention before the effective filing date. The use of a surfactant as a tension active agent is well known in the art – a person of ordinary skill would have been able to look at the teachings of the aforementioned references and selected a surfactant from them, or a blend of surfactants. Likewise, taking the taught silane coupling agent from Park or the melamine from Imada and combining it with the teachings of Inomata or Imada would be within the ability of a person of ordinary skill – taking a known product and combining it with other known products to create a composition with properties that are predictable. There is motivation to combine surfactants and adhesion promoters into a composition for making a photoresist layer – surfactants enhance the coatability of the resist onto a substrate and adhesion promoters will help ensure the cured layer does not slip off the substrate of choice, providing an advantage over compositions of photoresists that do not use these additives. As such, claim 6 and claim 15 are held obvious.

Regarding Claim 7 and Claim 16, Imada teaches that surfactants, when present, comprise 0.001 to 2 parts per 100 parts solid resin, and that curing agents comprise 0.1 to 50 parts by mass per 100 parts by mass of the solid novolac resin. In Table 1, the curing agent is present at 0.8% of the total resin, but given the taught ranges from the specification the curing agent may be present from 0.016% and 7.6% of the total composition (see mathematical method described above with regards to claim 1). The surfactant, likewise added to the taught formulations from Table 1, would comprise to 0.001% to 0.03% of the composition. The addition of those two additives together would comprise roughly 0.02% to 8% of the composition. 
Inomata describes in Column 14, lines 1-4 that the surface-active agent (surfactant) may be present in 2 parts by weight per 100 parts by weight of solid resin – when adding this material to the exemplary embodiments disclosed in Table 1 of Inomata, the surfactant is present in 0.31 wt% to 0.34 wt% of the total composition.
Park teaches a composition in [0046], where in an exemplary embodiment, the content of the additive can be about 0.1 to 10 parts by weight of the composition. Park also claims in claims 6, 8, and 10 that the composition of this additive may be individually an adhesion promoter, a surfactant, or a combination thereof. Based on the claimed embodiments, compositions having 0.04% to 31.7% of an additive (taken by dividing the extremes of the range of additive(s) given by the total parts by weight of each component taught in Claims 1-6 on the extremes of the ranges given therein) wherein the additive may individually be a surfactant or an adhesion promoter or combination thereof.
With regards to the aforementioned references, it would have been obvious to a person having ordinary skill in the art to combine their teachings to arrive at the claimed invention before effective filing date. All three references teach surfactants and both Imada and Park teach an adhesive promoter. The range of total additives taught by Park encompasses the claimed range and exceeds it – and teaches that range may apply to a single additive or a combination. A person having ordinary skill would be able to take the teaching of Park, and with guidance from the teachings of Inomata and Imada who use more limited amounts of additives in their compositions, be able to ascertain that the range of wt%s of additives (a surfactant and an adhesion promoter) are tunable and thus optimizable. Such optimization would be to tune a result-effective variable – the viscosity and coatability of the final composition, and its adhesion onto a substrate. Such optimization constitutes routine experimentation – routine experimentation that is advantageous. There is motivation to combine surfactants and adhesion promoters into a composition for making a photoresist layer – surfactants enhance the coatability of the resist onto a substrate and adhesion promoters will help ensure the cured layer does not slip off the substrate of choice, providing an advantage over compositions of photoresists that do not use these additives. As such, claim 7 and claim 16 are held obvious.

Regarding Claim 8 and Claim 17, Imada discloses that the composition may contain a surfactant – that surfactant may be a silicone-based surfactant or a fluorosurfactant such as a copolymer of fluoroaliphatic monomer species. Inomata is silent on the presence of silicones or fluorocarbon surfactants. Park teaches surfactants in [0049] but is also silent on the presence of silicon or fluorocarbon surfactants.
Regarding adhesion promoters, Inomata is silent on the presence of adhesion promoting agents. Park and Imada both teach melamine resins as crosslinkers, and as discussed above with regard to claim 6, melamine resins are known to act as adhesion promoters. Specific embodiments of melamine resins are discussed in Park [0042] and Imada [0102]. Park also explicitly teaches a silane coupling agent as an adhesion promoter in [0047].
It would have been obvious for a person having ordinary skill in the art to arrive at the claimed invention by combining the teachings of the aforementioned references. All three references teach surfactants, and Imada discloses surfactants that read on the claimed embodiments. Park and Imada both teach adhesion promoting resins. As discussed above, there is motivation to combine surfactants and adhesion promoters into a composition for making a photoresist layer – surfactants enhance the coatability of the resist onto a substrate and adhesion promoters will help ensure the cured layer does not slip off the substrate of choice, providing an advantage over compositions of photoresists that do not use these additives. Combining the materials taught by the aforementioned references constitutes taking known products and combining them in a predictable manner in order to achieve a predictable result – as such claim 8 and claim 17 are held obvious.

Regarding Claim 19, Inomata teaches the in an embodiment composition made in their disclosure is coated upon a silicon wafer (base substrate) having a silicon oxide film (functional material layer) followed by a baking step before exposing the resist to i-ray (i-line) radiation through a mask, developing with developer solution to form a resist pattern (Column 22-23, Lines 54-6) . Inomata does generally teach that UV radiation may be used in exposure, and names g-ray (g-line radiation) in Column 4 lines 51-67.
Imada teaches in [0129] that the composition may be used a s a resist material for the formation of a resist pattern – wherein the resist is applied to a resist underlayer film (a functional material layer) atop a substrate to be worked upon (a base substrate) before baking, exposing to light through a predetermined mask, and developed to form the resist pattern. In [0130], Imada discloses the light source used for exposure may be IR, visible, UV, far-UV, X-ray, and electron beam. Specific examples of the UV light are given – such as G-Line, H-Line, and I-line. Imada also teaches that dry etching is used to transfer the pattern formed from the development process into the substrate or the functional material layer (here, the resist underlayer) the resist material rests upon (Background).
Park, in [0058] details the exposure process as referred to in Figure 2, wherein the photoresist is disposed on the substrate 100, a mask 300 is disposed over the assembly of the substrate and resist. The illuminating light may be that produced by a mercury-xenon (Hg-Xe) lamp, a krypton-fluoride laser, or an argon fluoride laser; light of the type G-line ray, I-line ray, an electron beam, or X-ray, and the like, or a combination of at least one of the foregoing lights. Park is silent on etching, but does disclose a development step in [0061].
It would have been obvious before the effective filing date for a person of ordinary skill to arrive at the claimed invention with the teachings of the aforementioned references. All three references disclose UV radiation, specifically I/H/G line radiation, and Park teaches that a combination of light sources may be used. A person of ordinary skill, having selected a photosensitizer, would know the wavelength(s) the sensitizer performs best at for the given procedure. Should the photosensitizer be a blend of individual sensitizers, a person of ordinary skill would recognize that each sensitizer would have an optimal wavelength – especially as Park mentions combinations of light sources. All three references teach forming a resist layer onto a substrate, Imada and Inomata teach material layers disposed between the substrate and the resist composition, followed by exposure through a mask and then development. As discussed above, Imada discloses the etching step, wherein the etch transfers the resist pattern into the underlayer. A person of ordinary skill, taking the teachings of the aforementioned references to formulate a composition (a known product) would be able to take the teachings of those same references concerning patterning (a known process) and combine them in a way that would be predictable. As such, claim 19 is found obvious.

Regarding Claim 20, Imada is silent on the particular composition of the photosensitizer species present. Park teaches a multi-compound photosensitizer composition ([0025]-[0033]), but teaches a combination of quinonediazide sulfonate(s) and triazine compound(s). Inomata discloses the range of wt%s for photosensitizers in the working examples discussed above with regards to Claim 1. 
It would have been obvious for a person having ordinary skill in the art to arrive at the claimed invention with the teachings of Park, Imada, and Inomata. Park discloses a system wherein multiple quinonediazides compounds may be used together – and though Park discloses weight ratios to be used with a combination quinonediazide-triazine system, the teaching of weight ratios for optimization would lead a person of ordinary skill to ascertain that there may be optimal weight ratios for the individual quinonediazide species present.
 Inomata describes in embodiments in Table 1 systems where the diazides present in the composition range in wt% of 16% to 66% (see in particular Table 1, systems 6 and 8) relative to each other. Extending this range further is a matter of optimization – determining which wt%s of each sensitizer work best in tandem with each other to arrive at an optimized sensitizing composition to be used in the final photosensitive composition with improved developability, resolution, and coatability. As such, there is an advantage to optimize in light of the combination of Park, Inomata, and Imada’s teachings, which would enable one of ordinary skill in the art to arrive at the claimed invention. As such, claim 20 is held obvious.

Conclusion
No claim is allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW PRESTON TRAYWICK whose telephone number is (571)272-2982. The examiner can normally be reached Monday through Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.P.T./Examiner, Art Unit 1737           /DUANE SMITH/                                                 Supervisory Patent Examiner, Art Unit 1737